Citation Nr: 0803892	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-33 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

2.  Entitlement to an initial rating in excess of 20 percent 
for service-connected diabetes mellitus type II.

3.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected 
diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1965 to July 
1967 with additional service in the reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
February 2005.  A statement of the case was issued in May 
2005, and a substantive appeal was received in October 2005.  

The Board notes that in the December 2004 rating decision, 
the RO granted service connection for PTSD, and assigned a 30 
percent disability rating, effective April 8, 2004.  The 
veteran appealed the initial disability rating assigned.  In 
October 2005, the RO assigned a 50 percent disability rating, 
effective April 8, 2004.  Although an increased rating has 
been granted, the issue remains in appellate status, as the 
maximum schedular rating has not been assigned.  AB v. Brown, 
6 Vet. App. 35 (1993).  

The Board additionally notes that even though the appeal also 
originally included the issues of service connection for 
peripheral neuropathy, upper and lower extremities, these 
benefits were granted by rating decision in October 2005 and 
are therefore no longer in appellate status.	
 
The Board further notes that in response to the December 2004 
RO decision, the veteran's filed a notice of disagreement 
initiating an appeal for (1) service connection for hearing 
loss and tinnitus and (2) entitlement to an initial rating in 
excess of 0 percent for service-connected erectile 
dysfunction.  However, in his substantive appeal received in 
October 2005, the veteran expressly limited his appeal to the 
three issues listed on the first page of this decision.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
impairment of short-term memory; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

2.  The veteran's service-connected diabetes mellitus type II 
is manifested by a requirement of insulin, oral hypoglycemic 
agent, and restricted diet.  

3.  Hypertension was not manifested during the veteran's 
active service or for many years thereafter, nor is 
hypertension otherwise related to such service or to the 
veteran's service-connected diabetes mellitus type II.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 50 percent for the veteran's service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
diabetes mellitus type II have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, 
Diagnostic Code 7913 (2007).

3.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service, nor is 
hypertension proximately due to or the result of the 
veteran's service connected diabetes mellitus type II.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.
The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2004 (regarding service connection for 
diabetes and hypertension) and May 2004 (regarding service 
connection for PTSD).  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims.  

The RO provided the appellant with notice regarding increased 
rating claims in March 2006 (for PTSD and hypertension) and 
August 2006 (for diabetes, PTSD, and hypertension), 
subsequent to the December 2004 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  While the notices were not 
provided prior to the December 2004 adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claims were subsequently 
readjudicated in a November 2006 supplemental statement of 
the case, following the provision of notice.  The veteran and 
his representative have not alleged any prejudice as a result 
of the untimely notification, nor has any been shown.  

VA has obtained service medical records, assisted the veteran 
in obtaining VA and private medical records, and afforded the 
veteran physical examinations in May 2004, July 2005, and 
February 2007.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  
  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran and his representative have not 
contended otherwise.  By letter received in April 2007, the 
veteran stated that he had no additional evidence to submit 
and requested an expedited submission of his appeal to the 
Board.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board notes that where, as in the instant case, the 
appeals arise from the original assignment of disability 
evaluations following an award of service connection, the 
severity of the disabilities at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 126.    

I.  PTSD 

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411), a 30 percent rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).

VA treatment records reflect that the veteran first sought 
treatment in May 2004 being distressed with suicidal 
ideations he reportedly had the day before.  The veteran 
reported struggling with depression ever since returning from 
Vietnam, but never sought treatment.  He reported that the 
episodes would last a few days to a week, sometimes not 
bothering him for months.  Up until this medical visit, the 
veteran reported being able to get himself out of it and 
noticed that he had become more isolated retreating to a 
quiet place to get the thoughts of Vietnam out of his mind.  
He reported being freaked out in the last two weeks and 
recalled a confrontation with his neighbor, comrades killed 
in combat, and having suicidal ideations the day before.  It 
was noted that the veteran did not like talking about Vietnam 
or his experience; avoided crowds; did not invite others to 
his home; did not socialize with friends; and did not watch 
the news.  Arousal symptoms listed were increased startle 
response; not sitting out in open spaces; sitting at the end 
of a restaurant watching people; and waking up in the middle 
of the night walking around the house.  He continued that 
every few months, he had a spell of two to three nightmares 
about his combat experience.  It was noted that the veteran 
had survivor's guilt.  The veteran reported living with his 
girlfriend of 12 years at the time with 2 children.  He 
reported being married once.  When asked about any social 
support, the veteran responded that he had none.  The veteran 
reported working in the police force for the last 22 years 
and was at the time on Dallas Area Rapid Transit (DART) 
patrol.  

Upon mental examination, he was described as well-groomed, 
appropriately dressed, polite and cooperative with good eye 
contact.  He was deemed to have normal rate and volume of 
speech.  It was observed that the veteran's mood was 
"stressed" and that his affect was congruent with mood; his 
mood was further described as being within the normal range 
and intensity with no labilitiy.  His mood was deemed 
reactive.  The veteran's thoughts were deemed clear, logical 
and goal directed with no flight of ideas or looseness of 
associations.  Also noted were no auditory or visual 
hallucinations, no paranoia, and no delusions or obsessions 
noted.  Judgment and insight were described as fair.  The 
veteran denied suicidal ideation or intent and also denied 
aggressive/violent ideation or intent.  Results of a 
depression screen were positive.  The veteran was diagnosed 
with PTSD and had a GAF score of 55.  

VA medical records reflect treatment in May 2005.  The 
veteran reported that his condition waxes and wanes.  He 
reported having a bad night but did not feel hopeless or 
suicidal.  He described the "feeling as being low" and said 
that he was able to recover appropriately from the short 
burst of being low.  It was noted that the veteran still had 
persistent insomnia.  The veteran denied suicidal ideation 
and homicidal ideation.  The veteran was described as 
appropriately dressed and appropriately groomed and was 
further described as cooperative and polite.  His speech was 
deemed fluent and spontaneous with speech possessing regular 
rate and rhythm, with appropriate tone.  Mood was described 
as congruent with normal range and intensity with no 
lability.  It was further noted that this thought process was 
linear, logical, and goal-directed with no flight of ideas or 
looseness of associations.            

VA medical records also reveal that he was interviewed as 
part of a PTSD assessment in June 2005.  The veteran reported 
that he experienced difficulty working as a police officer 
due to his PTSD symptoms and diabetes.  He noticed that 
working in law enforcement helped him recover from his PTSD 
symptoms, however, the events of September 11, 2001, and the 
wars in Afghanistan and Iraq triggered his intrusive thoughts 
of the Vietnam War and made sleeping difficult.  He relayed 
to the examiner that working for the DART Police Force made 
him feel that he was still a member of the "club" by still 
serving the public honorably.  He reported never letting 
drinking alcohol getting out of hand and denied using drugs.  
Outside of work, he said he kept to himself not socializing 
with coworkers.  Any other interests were things he could do 
alone.  The veteran reported avoiding crowds, news, and war 
movies.  He reported exaggerated startle response.  He 
further reported nightmares that occurred two to four times 
per month of mortars blowing up a truck and the beheading of 
his friend.  He also reported preferring riding trains on 
DART for his duty assessment because it was harder for his 
moving target.  He hated being stationary or getting stuck in 
traffic for it reminded him of convoys getting bogged down.  
He reported trouble sleeping and was often up at 2:00 am 
walking around "checking the perimeter."  The veteran was 
diagnosed with severe chronic, and delayed PTSD and 
depression secondary to PTSD.  His GAF score was 50.  

When the veteran was afforded a VA examination in July 2005, 
he reported getting nervous on July 4th when kids lit 
fireworks at his apartment.  He reported attending a PTSD 
group.  The veteran stated that he relived Vietnam memories 
but had found relief in the past from talking to other 
Vietnam veterans.  He reported becoming depressed and 
isolating himself for two to three days every one to two 
months after experiencing a Vietnam nightmare.  He reported 
often waking up in the night and walking around to "check 
the perimeter."  The veteran stated that he was functioning 
better at work and no longer needed naps since being on 
medication.  The veteran continued that at work, young people 
hung around him and talked to him about their problems.  He 
noticed that he was more likely to feel depressed when alone 
and such times found relief from going to the park and 
sitting.  He said he was trying to have more conversations 
with others, but rarely shared his problems.  He stated that 
people thought he was a "good listener" because he was 
quiet.  The veteran also stated that he was trying to diet to 
lose weight and that there was too little time in the day to 
walk for exercise.  The veteran noted that he stayed away 
from others and slipped into his house or refused to answer 
the door or phone to avoid social contact.  The veteran still 
lived with his girlfriend after 12 years and reported that he 
had a friend who lived nearby who helped him out, but they 
rarely socialized.  He described having a stable, close 
relationship with his current girlfriend and all five of his 
children.  He intimated that with the younger children, he 
played, went out to eat, and went to the park with them.  He 
reported not having close friends.  

Upon mental examination, it was noted that the veteran was a 
kind, neatly groomed man with moderately depressed mood and 
incongruously smiling affect.  To the examiner, there was no 
evidence of delusional thinking, and the veteran denied 
hearing voices.  The veteran did say that his eyes fooled him 
into thinking that he saw something when nothing was there.  
The veteran denied suicidal and homicidal ideation.  The 
examiner stated that the veteran evidenced significant 
difficulties with short-term memory and concentration in the 
mental status examination and that he was complaining of 
forgetfulness and difficulty concentrating.  The examiner 
further stated that even though the veteran reported 
significant social avoidance after work hours, he was able to 
get along with others at work in a superficial manner.  The 
veteran was described as somewhat hypervigilant.  The veteran 
was diagnosed with chronic PTSD with delayed onset, moderate, 
improved with medication.  His GAF score was 55-60.    

VA medical records from July 2005 to October 2006 show that 
the veteran participated in PTSD group treatment.  From July 
2005 to July 2006, it was noted that the veteran was an 
active participant in the group and that no suicidal 
ideation, homicidal ideation or psychosis was observed.  VA 
medical records from February 2006, and August 2006 to 
October 2006 show that a VA social worker deemed the 
veteran's PTSD as severe.  In September 2006, it was noted 
that the veteran reported feeling down, depressed or hopeless 
in the last month.   

A September 2005 VA Mental Health Outpatient Treatment Plan 
show that the veteran reported that the group therapy and 
medication increased his ability to process combat-related 
material.  Listed were what the VA clinical social worker 
deemed as "strengths" that may affect his treatment: 
motivated for treatment and open to options and 
recommendations; supportive family or other relationship; 
support from spiritual beliefs; sufficiently intact cognitive 
and communication ability; employed or has employable work 
skills; and prior positive response to treatment.    

The veteran was afforded another VA examination in February 
2007.  The veteran reported still living with his girlfriend.  
The veteran also reported that as a Dallas policeman, he had 
functional problems in his job that included anxiety and 
thoughts of killing others.  He reported having a history of 
severe fights with lawbreakers, having been sent to the 
company psychologist for anger management, and having  forced 
to take a day off from work because of his anger problems.  
According to the examiner, the veteran was able to engage in 
a normal range and variety of activities of daily living 
without interruption of his typical daily routine.  He stated 
that his leisure activities included going to the casino and 
playing slot machines.  

Upon mental examination, it was noted that the veteran was 
quite cheerful and did not appear to be in any emotional 
distress.  His thought processes were deemed logical, 
coherent and relevant.  He was described as attractive, 
articulate, well-dressed and well-groomed.  To the examiner, 
the veteran was overall mentally intact, cooperative and 
exhibited good social skills.  The examiner continued that 
the veteran seemed intelligent and that his speech was well-
understood.  The examiner reported that the veteran was well-
oriented to time, place, person and situation and that his 
affect was spontaneous.  The veteran's reasoning was deemed 
good.  While the veteran denied having anxiety, he indicated 
that he had anhedonia and nightmares.  He intimated that he 
had anger control problems which he exhibited towards his 
girlfriend.  He claimed to see things out of the corner of 
his eye at times.  He denied any auditory hallucinations or 
paranoia.  He admitted having suicidal ideas in the past.  
Regarding the effect of symptoms on social and occupational 
functioning, it was the examiner's opinion that the veteran's 
symptoms were mild to moderate in nature, although the 
veteran's symptoms had a significant impact on his 
occupational and social functioning.  The examiner observed 
that the veteran had a stable relationship with his 
girlfriend and had a lengthy period of professional work with 
the police force although not without problems.  The 
assessment of PTSD was that the veteran persistently re-
experienced through thoughts, dreams, and reaction to 
symbols.  The examiner further stated that the veteran had 
persistent avoidant symptoms including diminished social 
interaction and social detachment.  Also stated was that the 
veteran had persistent arousal symptoms including anger 
problems and hypervigilance.  Overall, the examiner thought 
that the veteran's PTSD was no worse than how it had been 
measured in the past.  The examiner diagnosed the veteran 
with PTSD, depressive disorder not otherwise specified, and 
mood disorder not otherwise specified with a GAF score of 60.  
The VA examiner noted that he was in general agreement with 
the examiner from the July 2005 VA examination, with the 
exception that he did not notice a cognitive problem with the 
veteran.       

Overall, a rating in excess of 50 percent is not warranted 
even though a June 2005 VA PTSD assessment reveals that the 
veteran's GAF score was 50, which is indicative of serious 
symptoms.  Here, there was no evidence of obsessional rituals 
or frequent shoplifting.  And, while he had thought about 
suicide the day before seeking treatment in May 2004, the 
veteran continually denied suicidal ideation from that day 
onward.  Additionally, veteran did not have any serious 
impairment in social or occupational functioning.  As noted 
above, he had a close relationship with his girlfriend and 
children; young coworkers confided in him; he had a friend in 
the neighborhood; and participated in group therapy.  In 
addition, the veteran was able to keep a job for over 20 
years.  The Board also noted that July 2005 and February 2007 
VA examinations reveal that the veteran's updated GAF score 
is 55 to 60, which is indicative of moderate symptoms that 
are listed under the criteria for a 50 percent rating.   

And even though the veteran evidenced significant 
difficulties with short-term memory at a July 2005 VA 
examination and overall disturbances of motivation and mood, 
the veteran did not exhibit a majority of other symptoms of 
PTSD that would warrant a 70 percent rating.  He did not 
exhibit speech that was intermittently illogical, obscure, or 
irrelevant; instead, his the rate and volume of speech was 
deemed normal in May 2004; his speech was later described as 
fluent and spontaneous with speech possessing regular rate 
and rhythm and appropriate tone in May 2005 and June 2005; 
and the veteran was described as articulate and his speech 
was well-understood at a February 2007 VA examination.  

Additionally, it does not appear to the Board that there was 
an inability in establishing and maintaining effective 
relationships.  June 2005 VA medical records show that it was 
outside of work when he did not socialize with coworkers.  By 
VA examination in July 2005, the veteran reported that he did 
talk to other Vietnam veterans; lent an ear to his coworkers 
at work; and had a friend who lived nearby.  Further, he 
described having a close relationship with his girlfriend and 
all five of his children.  As noted by the VA examiner, while 
the veteran reported significant social avoidance after work 
hours, he was able to get along with others at work in a 
superficial manner.  And, as noted above, the veteran was an 
active participant in PTSD group treatment.  In addition, 
September 2005 VA mental Health Outpatient Treatment Plan 
showed that he had a supportive family or other relationship.  
Moreover, at his last VA examination in February 2007, the 
veteran reported still living with his girlfriend after 15 
years and working for the Dallas police department for about 
23 years.  Overall, there is no evidence of an inability to 
establish and maintain effective relationships.  
  
The veteran also did not show any of the following symptoms: 
near-continuous panic or depression affecting the ability to 
function independently; impaired impulse control; and spatial 
disorientation.  There was also no neglect of personal 
appearance and hygiene as the veteran had been continually 
described as well-groomed and well-dressed.  Moreover, there 
was no difficulty in adapting to stressful circumstances 
given that the veteran was a member of the police force for 
over 20 years despite a diagnosis of PTSD.  Based on the 
record, the preponderance of the evidence is against a 
finding of occupational and social impairment with deficient 
in most areas to warrant the next higher rating of 70 
percent.  

Additionally, while the veteran expressed thoughts of killing 
others at a February 2007 VA examination, the veteran did not 
show following symptoms to warrant a higher rating of 100 
percent: gross impairment in thought process or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; and intermittent inability to 
perform activities of daily living.  As noted previously, the 
VA examiner from February 2007 noted that the veteran was 
able to engage in a normal range and a variety of activities 
of daily living without interruption of his typical daily 
routine.  Further, by VA examination in February 2007, the 
veteran was described as well-oriented to time, place, person 
and situation.  And there was no indication that there was 
memory loss for names of close relatives, own occupation or 
own name.  

Also, staged ratings are not for application since the 
veteran's PTSD is adequately contemplated by the existing 50 
percent rating during the entire time period in question.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Although a June 2004 medical record 
reveals that the veteran reported difficulty working as a 
police officer due to his PTSD symptoms, at a July 2005 VA 
examination, the veteran reported that being a supervisor 
allowed him to work alone at times, and enabled him to cope 
with his Vietnam memories and depression.  He also reported 
that his job paid him to take 5 days off in May 2005 in order 
to relax and see the company's psychiatrist; and the veteran 
noted that he had not missed any other days from work in the 
last year due to stress or depression.  He further reported 
that problems at work due to foot pain and having to stand 
for long periods of time as a DART police officer.  The 
veteran expressed worries about being able to continue 
working due to his chronic diabetic foot pain.  At the most 
recent VA examination for PTSD in February 2007, the veteran 
was still working for the Dallas Police Department after 23 
years.  Under these circumstances, the Board finds that the 
veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Based on the medical evidence of record, a higher disability 
rating is not warranted.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  Should 
the veteran's PTSD increase in severity, he may always put 
forth a new claim for an increased rating.     

II.  Diabetes Mellitus 

The present appeal also involves the veteran's claim that the 
severity of his service-connected diabetes mellitus type II 
warrants a higher disability rating.  

The veteran's service-connected diabetes mellitus type II has 
been rated by the RO under the provisions of Diagnostic Code 
7913.  Under this regulatory provision, a rating of 20 is 
warranted for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

A September 2003 private treatment record shows that the 
veteran was diagnosed with cellulitis in the left foot with 
the secondary diagnosis being diabetes type II.  
 
The veteran was afforded a VA examination in May 2004.  
Although not of record, the veteran reported being diagnosed 
with diabetes in 1998 when he weighed about 300 pounds.  The 
veteran further reported that he was placed on insulin in 
September 2003 and had remained on it ever since.  The 
veteran continued that at the September 2003 medical visit, 
when he was asked to lose weight, he lost 20 pounds in 8 
weeks.  He had been continuing to exercise four days a week 
walking about 2 miles.  It was further noted that the veteran 
follows his diabetic diet.  The impression was diabetes 
mellitus type II from age 50 forward, uncontrolled.  

VA medical records show that when the veteran was 
hospitalized for surgery in his foot in December 2004.  In a 
December 2004 discharge summary, it was noted that the 
veteran presented with uncontrolled blood sugars on therapy 
with Metformin and Glyburide.  It was decided that he would 
discontinue the Glyburide and start insulin.  It was further 
noted that he was encouraged to maintain a 2200 kilogram 
calorie American Diabetic Association (ADA) diet and that his 
insulin should be titrated upward.  The veteran was continued 
on aspirin for cardiac protection.  

The veteran was afforded another VA examination in July 2005.  
It was noted that the veteran followed a diet, but exercised 
very little.  It was further noted that he had no 
hypoglycemic attack.  Although it was noted that the veteran 
had been hospitalized for left foot ulcer secondary to 
diabetes, it was noted that the veteran had never been 
hospitalized for diabetes.  It was further noted that he had 
diabetes mellitus type II and that he was currently on 
Metformin and insulin.  

The veteran was afforded another VA examination in February 
2007.  The veteran reported never being hospitalized for 
ketoacidosis or hypoglycemia, although he did have 
hypoglycemia at home once a month.  He reported not eating a 
diabetic diet.  He further reported not being restricted from 
any activities secondary to his blood sugars; although he had 
to stop riding a bike due to a diabetic foot ulcer.  The 
veteran reported taking insulin and Metformin.  He also 
reported seeing his diabetic care provider about every month.  
The veteran was diagnosed with diabetes mellitus type II, 
control to be characterized by the veteran's hemoglobin A1C.     

The Board notes that there is no evidence of regulation of 
activities due to diabetes mellitus type II to warrant a 
rating of 40 percent or higher.  Here, the veteran reported 
at a May 2004 VA examination walking about 2 miles four days 
per week.  However, by VA examination in July 2005 
specifically for PTSD, the veteran had stopped walking not 
because of his diabetes mellitus type II, but rather that he 
did not have time to walk for exercise.  And, at a February 
2007 VA examination, he revealed not being restricted from 
any activities due to diabetes mellitus type II; and although 
the veteran had to stop riding a bike, he had to due to a 
diabetic foot ulcer.  Thus, there is no evidence of 
regulation of activities due to diabetes mellitus type II.   

The Board also notes that there is no evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization.  Again, a February 2007 VA examination 
reveals that the veteran had never been hospitalized for 
ketoacidosis.  And, although the veteran had hypoglycemia 
once a month, the veteran said he had never been hospitalized 
for hypoglycemia.

In addition, there is no evidence of episodes of ketoacidosis 
or hypoglycemic reactions requiring twice a month or weekly 
visits to a diabetic care provider to warrant a disability 
rating of 60 percent or 100 percent, respectively.  

Here, the veteran's diabetes mellitus type II requires 
insulin, oral hypoglycemic agent (specifically, Metformin) 
and a restricted diet.  And, overall, staged ratings are not 
for application since the veteran's diabetes mellitus type II 
is adequately contemplated by the existing 20 percent rating 
during the entire time period in question.  Thus, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 20 percent at any time during the period 
contemplated by the appeal. Fenderson.  Should the veteran's 
diabetes mellitus type II increase in severity in the future, 
he may always advance an increased rating claim.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  A May 2004 VA examination for diabetes 
mellitus reflects that at the time, the veteran had been 
regularly employed as a police officer for DART.  And, as 
noted previously, a July 2005 VA examination reveals that the 
veteran reported problems at work due to chronic diabetic 
foot pain and having to stand for long periods as a DART 
police officer.  Overall, the veteran did not attribute work 
problems due to diabetes mellitus type II in his over 20 
years of working with DART.   Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



Service Connection

Another issue before the Board involves a claim of 
entitlement to service connection for hypertension.  
Specifically, the veteran is claiming that his hypertension 
is secondary to service-connected diabetes mellitus type II.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Service connection for hypertension is not warranted on a 
direct basis.  Service medical records are silent for any 
complaints of, treatments for, and diagnosis of hypertension.  
Reports of medical examinations from August 1965, July 1967, 
and August 1976 show blood pressure readings of 130/80, 
120/76, 130/74, respectively; and there are no indications 
that the veteran had high blood pressure.  In his 
contemporaneous medical histories for all three examinations, 
the veteran checked the appropriate box to deny hypertension.
 
There is otherwise no evidence of a continuity of 
symptomatology after service.  A May 2004 VA examination for 
diabetes mellitus type II reveals that the veteran reported 
being diagnosed with hypertension since 1983 and had been 
under treatment ever since.  The Board notes that there is no 
evidence of record that the veteran was seen for or diagnosed 
with hypertension in 1983.  Again, as mentioned previously, 
all known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and neither veteran nor his representative has 
contended otherwise.  Even assuming for the sake of argument 
that the veteran was seen for and/or diagnosed with 
hypertension in 1983, this lengthy period without treatment 
after service suggests that there has not been a continuity 
of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In addition, there is no medical evidence that 
the veteran had hypertension within one year of discharge; 
consequently, service incurrence of hypertension cannot be 
presumed.

Service connection on a secondary basis is not warranted 
either.  When the veteran was afforded a VA examination in 
May 2004 for diabetes mellitus type II, the examiner opined 
that the veteran's hypertension was not secondary to 
diabetes.  And the Board notes that there is no medical 
opinion of record to the contrary.

The Board acknowledges the veteran's assertion that the 
currently diagnosed hypertension is related to his service-
connected diabetes mellitus type II.  However, although lay 
persons are competent to provide evidence regarding injury 
and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


